Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRINCIPAL FUNDS, INC. R-1 CLASS SHARES R-2 CLASS SHARES R-3 CLASS SHARES R-4 CLASS SHARES R-5 CLASS SHARES The date of this Prospectus is March 1, 2009. As with all mutual funds, neither the Securities and Exchange Commission ("SEC") nor any State Securities Commission has approved or disapproved of these securities or determined whether this prospectus is accurate or complete. It is a criminal offense to represent otherwise. TABLE OF CONTENTS Risk/Return Summary 4 LARGECAP US EQUITY FUNDS 7 Disciplined LargeCap Blend Fund 7 LargeCap Blend Fund I 10 LargeCap Blend Fund II 13 LargeCap Growth Fund 16 LargeCap Growth Fund I 19 LargeCap Growth Fund II 22 LargeCap S&P 500 Index Fund 25 LargeCap Value Fund 28 LargeCap Value Fund I 31 LargeCap Value Fund II 34 LargeCap Value Fund III 37 SMALL/MIDCAP US EQUITY FUNDS 40 MidCap Blend Fund 40 MidCap Growth Fund 43 MidCap Growth Fund II 46 MidCap Growth Fund III 49 MidCap S&P 400 Index Fund 52 MidCap Value Fund I 55 MidCap Value Fund II 58 MidCap Value Fund III 61 SmallCap Blend Fund 64 SmallCap Growth Fund 67 SmallCap Growth Fund I 70 SmallCap Growth Fund II 73 SmallCap Growth Fund III 76 SmallCap S&P 600 Index Fund 79 SmallCap Value Fund 82 SmallCap Value Fund I 85 SmallCap Value Fund II 88 SmallCap Value Fund III 91 INTERNATIONAL EQUITY FUNDS 94 Diversified International Fund 94 International Emerging Markets Fund 97 International Fund I International Growth Fund REAL ESTATE FUND Real Estate Securities Fund BALANCED/ASSET ALLOCATION FUNDS Principal LifeTime Funds Principal LifeTime Strategic Income
